Exhibit 10(o)

 

December 26, 2003

 

Mr. Michael B. Allen

[Home Address]

 

Dear Mike:

 

As of December 31, 2003, your position with R.R. Donnelley & Sons Company (the
“Company”) has been eliminated, and you will receive workforce reduction
benefits under the terms of the Company Separation Pay Plan. You have previously
been furnished with materials explaining those benefits and the release relating
thereto, and this letter is intended only to clarify or supplement certain
provisions of those materials.

 

In addition to standard workforce reduction pay continuation, COBRA continuation
and outplacement services, you will have the following rights in connection with
your termination of employment:

 

In accordance with the terms of agreements covering your option grants, you will
be allowed to exercise the grants or portions of grants that are vested on
December 31, 2003. Any vested grant, other than a grant dated March 23, 1995 for
100 shares (“Broad-based Grant”), will be exercisable for the period ending 90
days from December 31, 2003. The Broad-based Grant shall be exercisable in
accordance with its terms. Any option grant or portion of any option grant
unvested at December 31, 2003, as well as restricted stock awards made to you on
each of July 22, 1999 and March 26, 2003, will be cancelled.

 

At the time as payout is made to other executives of the Company, you will be
paid any amount actually earned under the 2001 Senior Management Long Term
Incentive Award made on January 25, 2001. The payout will be made to you in the
same proportion of stock and cash as is designated by the Human Resources
Committee of the Board of Directors of the Company for payouts to other
executives. The 2003 Senior Management Long Term Incentive Award made to you on
January 23, 2003, will be cancelled and you will have no further rights under
such award.

 

You will be paid, either in conjunction with your regular pay for December 31,
2003, or within thirty days thereafter, for all vacation days accrued and
untaken as of December 31, 2003 (including banked amounts), and no further
vacation will accrue.

 

At the time provided for in the Annual Management Incentive Plan for 2003, the
Company will pay you your 2003 plan year bonus, if any is earned, in accordance
with the funding and payout mechanisms specified in the plan and based on the

 



--------------------------------------------------------------------------------

December 26, 2003

Page 2 of 2

 

 

assumption that you successfully completed 100% of your OGSMs with a “meets
expectations” performance rating.

 

In connection with your position, you had certain sums available for
reimbursement of expenses incurred by you for financial planning. If you have
incurred any financial planning expenses during 2003 for which you have not yet
sought reimbursement and for which funds are available in your financial
planning account, you are free to seek reimbursement from the Company from such
account provided you furnish copies of receipts to the Company on or prior to
February 28, 2004. To the extent you do not seek reimbursement prior to February
28, 2004, the balance in your account will be cancelled and no longer available
to you.

 

The Company will reimburse you for up to $20,000 in legal fees incurred by you
in consulting with an attorney surrounding the terms and conditions of your
termination of employment. Please furnish receipts as soon as they are
available.

 

You will be reimbursed for all expense account records and vouchers relating to
your employment with the Company within thirty (30) days of receipt.

 

To the extent that in connection with outplacement services provided to you
(described in materials you have received), you are given equipment (such as
computers, printers, and similar devices) and your retention of such equipment
following the termination of outplacement services does not result in additional
expense to the Company beyond that paid for the services themselves, you will be
entitled to retain such equipment for your own use.

 

The payments and benefits described in this paragraph shall be subject to
withholding taxes to the extent required by law.

 

On October 6, 1985, you signed an Agreement Regarding Confidential Information,
Intellectual Property, and Non-Solicitation of Employees, a copy of which is
attached hereto as Exhibit A. You understand that you are expected to abide by
the terms of that Agreement. You also understand that you remain bound by any
agreement signed relating to any credit card issued to you as a Company
employee.

 

The Company acknowledges that you have returned keys, credit cards, ID cards,
computers or other work-related equipment furnished to you during the course of
your employment. All software programs and files belonging to the Company, if
any remain in your possession, should be returned to the Company.

 

 

R. R. DONNELLEY & SONS COMPANY By:   /s/    MONICA M. FOHRMAN            

--------------------------------------------------------------------------------

     